[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                     ___________________________                  FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                            No. 07-16001                     October 22, 2008
                        Non-Argument Calendar             THOMAS K. KAHN
                     __________________________                  CLERK

                  D. C. Docket No. 05-00090-CV-BAE-6

JAMES ANDRE BENTON,

                                                     Plaintiff-Appellant,

                                  versus

WARDEN GLENN RICH,
DEPUTY WARDEN R. D. COLLINS,
SERGEANT POTTER,
SERGEANT HOBBY,
OFFICER OSBORN,

                                                     Defendants-Appellees.

                 _________________________________

              On Appeal from the United States District Court
                   for the Southern District of Georgia
                __________________________________

                            (October 22, 2008)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:
      Plaintiff is an inmate in a Georgia prison. He brought this suit under 42

U.S.C. § 1983 alleging that certain conditions of his confinement are cruel and

unusual in violation of the Eighth and Fourteenth Amendments. The district court,

adopting the report and recommendation of the magistrate judge as the opinion of

the court, dismissed his complaint without prejudice because he failed to exhaust

his administrative remedies as required by the Prison Litigation Reform Act before

instituting this lawsuit. He now appeals.

      We agree with the district court that plaintiff failed to exhaust his

administrative remedies and is therefore precluded from maintaining this action.

      AFFIRMED.




                                            2